DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 14, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ebby Abraham on September 9, 2020.
The application has been amended as follows: 
As per Claim 12
Claim 12, line 7, page 21, “the cache memory” should read as “a cache memory”.

	Therefore, the examiner’s amendment of claim 12 reads as follows:
	Claim 12
	A method of operating a processor system, the method comprising:
receiving a write request in a memory pipeline, the write request corresponding to a partial write; and
performing a read-modify-write (RMW) operation on the write request in the memory pipeline by:

reading a set of conforming data from an address of a cache memory targeted by the write request;
combining the data payload with the conforming data to generate a merged data;
generating an error correction code (ECC) syndrome in response to the merged data; and
writing the data payload and the ECC syndrome to the cache memory.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Atkisson et al. (U.S. Patent Application Publication No. 2011/0258391 A1) discloses: A processor system comprising (Paragraph [0018]: “A system of the present invention is also presented to destage cached data. The system may be embodied by a processor, a nonvolatile solid-state storage device, a backing store, one or more communication buses, a cache controller, and a storage controller. In particular, the system, in one embodiment, includes a host computer system.”):
a processor core configured to [receive] memory write requests (Paragraph [0086]: “The direct cache module 116, upon receiving a read request or write request from the host device 114, in one embodiment, fulfills the request by caching write data in the cache 102 or by retrieving read data from one of the cache 102 and the backing store 118 and returning the read data to the host device 114..”
Paragraph [0145]: “FIG. 3 is a schematic block diagram illustrating one embodiment 300 of a solid-state storage controller 104 with a write data pipeline 106 and a read data pipeline 108 in a cache 102 in accordance with the present invention.”

The Examiner finds the write program module 310 in cache 102 having a processor core to cache write data in response to the write request from direct cache module 116 as disclosed in Atkisson teaches the claimed “processor core configured to [receive] memory write requests”.);
a cache memory (cache 102);
a memory controller (solid state storage controller 104) having a holding buffer (Paragraph [0117]: “Sequentially writing data involves the storage controller 104 streaming data packets into storage write buffers for storage elements, such as a chip (a package of one or more dies) or a die on a circuit board.”), and having a memory pipeline for processing the memory write requests to write data payloads of respective memory write requests to the cache memory (Paragraph [0118]: “Typically, the storage controller 104 sequentially stores data packets in an LEB by order of processing. In one embodiment, where a write data pipeline 106 is used, the storage controller 104 stores packets in the order that they come out of the write data pipeline 106.”
The Examiner finds the storage controller 104 sequentially storing data packets in a logical erase block (“LEB”) by order that they come out of the write data pipeline 106 as disclosed in Atkisson teaches the claimed “memory controller having a holding buffer, and having a memory pipeline for processing the memory write requests to write data payloads of respective memory write requests to the cache memory”.), the memory pipeline including:
. . . a read-modify-write (RMW) pipeline configured to operate on the first write request when the first write request corresponds to the partial write, the RMW pipeline including:
a merge stage configured to read the data payload from the holding buffer, and to merge the set of conforming data with the data payload such that the data payload is retained to form merged data (Paragraph [0121]: “In a read, modify, write operation, data packets associated with the logical structure are located and read in a read operation. Data segments of the modified structure that have been modified are not written to the location from which they are read. Instead, the modified data segments are again converted to data packets and then written to the next available location in the virtual page currently being written. Index entries for the respective data packets are modified to point to the packets that contain the modified data segments. The entry or entries in the index for data packets associated with the same logical structure that have not been modified will include pointers to original location of the unmodified data packets. Thus, if the original logical structure is maintained, for example to maintain a previous version of the logical structure, the original logical structure will have pointers in the index to all data packets as originally written. The new logical structure will have pointers in the index to some of the original data packets and pointers to the modified data packets in the virtual page that is currently being written.”
The Examiner finds the read, modify, write operation that includes the use pointers in the index to some of the original data packets and pointers to the modified data packets in the virtual page, currently being written out of the write data pipeline 106 as disclosed in Atkisson teaches the claimed “memory pipeline including: . . . a read-modify-write (RMW) pipeline configured to operate on the first write request when the first write request corresponds to the partial write, the RMW pipeline including: a merge stage configured to read the data payload from the holding buffer, and to merge the set of conforming data with the data payload such that the data payload is retained to form merged data”.); and
a syndrome generation stage configured to generate an error correction code (ECC) syndrome in response to the merged data; wherein the memory controller is configured to write the data payload and the ECC syndrome to the cache memory (Paragraph [0145]: “FIG. 3 is a schematic block diagram illustrating one embodiment 300 of a 
Paragraph [0149]: “The write data pipeline 106 includes an ECC generator 304 that that generates one or more error-correcting codes (“ECC”) for the one or more packets received from the packetizer 302. The ECC generator 304 typically uses an error correcting algorithm to generate ECC check bits which are stored with the one or more data packets. The ECC codes generated by the ECC generator 304 together with the one or more data packets associated with the ECC codes comprise an ECC chunk. The ECC data stored with the one or more data packets is used to detect and to correct errors introduced into the data through transmission and storage. In one embodiment, packets are streamed into the ECC generator 304 as un-encoded blocks of length N. A syndrome of length S is calculated, appended and output as an encoded block of length N+S. The value of N and S are dependent upon the characteristics of the algorithm which is selected to achieve specific performance, efficiency, and robustness metrics. In one embodiment, there is no fixed relationship between the ECC blocks and the packets; the packet may comprise more than one ECC block; the ECC block may comprise more than one packet; and a first packet may end anywhere within the ECC block and a second packet may begin after the end of the first packet within the same ECC block. In one embodiment, ECC algorithms are not dynamically modified. In one embodiment, the ECC data stored with the data packets is robust enough to correct errors in more than two bits.”
The Examiner finds the generating of one or more error-correcting codes (“ECC”) for the one or more packets by ECC generator 304 in write data pipeline 106, located in in a cache 102, to detect and to correct errors introduced into the data through transmission and storage as disclosed in Atkisson teaches the claimed “syndrome generation stage configured to generate an error correction code (ECC) syndrome in response to the merged data; wherein the memory controller is configured to write the data payload and the ECC syndrome to the cache memory.”).
A processor system comprising:
a cache memory (cache 26);
a [processor] . . . having a memory pipeline for processing . . . (Paragraph [0040]: “In one embodiment, processor 12 may operate in a pipelined manner. For example, processor 12 may include a processor pipeline which includes stages for instruction fetch, instruction decode, register read, execution, and result writeback.”), the memory pipeline including:
. .  . [performing an ECC] partial write . . . (Paragraph 0027]: “For a partial write operation in ECC mode, in which less than all of banks 0-7 is written to, a read-modify-write (RMW) is performed.”); and
a read-modify-write (RMW) pipeline . . . (Paragraph [0026]: “For a full write operation in ECC mode, in which all of banks 0-7 are written to, a read-modify-write (RMW) operation need not be performed, In this manner, a full write operation (a write to all banks of memory 31) can be performed with one or a single access (e.g. in a single processor cycle or a single clock cycle).”).
However, the Examiner finds Atkisson and Moyer do not teach or suggest the claimed “processor system comprising: a processor core configured to generate memory write requests; . . .  a memory controller having a holding buffer, and having a memory pipeline for processing the memory write requests to write data payloads of respective memory write requests to the cache memory, the memory pipeline including: an anchor stage configured to determine whether a first write request corresponds to a partial write, and if so, to write the data payload of the first write request to the holding buffer and read a set of conforming data from an address in the cache memory targeted by the first write request; and a read-modify-write (RMW) pipeline configured to operate on the first write request when the first write request corresponds to the partial write, the RMW pipeline including: a merge stage configured to read the data payload from the holding buffer, and to merge the set of conforming data with the data payload such that 
Independent claim 12 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 12 is allowable for the same reasons as set forth above in claim 1.
	Claims 2-11 and 13-22 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112